DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 13-15, 17-20, 27 and 29-32 allowed.
The following is an examiner’s statement of reasons for allowance: Applicant has incorporated the previously cited allowable subject matter of claim 28 into independent claim 13, thus claim 13 and its dependents are allowable. The reason for indicating allowable subject matter is also restated below:
Claim 1 now states that the third supply operation is performed based on stopping a second supply and the washing motor and circulation pump and a fourth supply operation is performed when a third supply operation has ended and the washing motor and the circulation pump has stopped. Each of the supply operations take place once a level sensor determines that the water level is at a corresponding third and fourth water level, and correspondingly increase the water level further. During each supply operation the circulation pump the speed of the circulation pump is increased to a highest rotational speed. The term highest rotation speed is not being interpreted as the highest possible speed the pump may achieve, but rather as an upper value within a subset range of pump speeds that are allowable at the current water level as stated by the specification (see [0170] in conjunction with [0249-0250]). Accordingly, the closest prior art remains Kim in view of Hisashi, Ueno, and K1, who teach the water level and circulation pump increasing for a first and second water supply operation. However, there remains no disclosure within the cited prior art that teaches a third and fourth water level with corresponding .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773. The examiner can normally be reached Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711